Baltzelü, Justice,
delivered the opinion of the Court:
This is a case from the docket of the late Court of Appeals of the Territory, having been transferred by act of the Legislature to the docket of this Court.
A motion is made to dismiss, on the ground that the appeal having *8been taken to that Court, this Court being a Court of the State, has no jurisdiction to dispose of it. • •
A question to the jurisdiction is. at all times a delicate one, and would have influenced the Court to pause and hesitate, before assuming it in this case, if the power had been at'all doubtful. But we see no room to question the jurisdiction. The act of, the Legislature of the State, organizing the Supreme Court, is imperative, “ that all “ cases now pending in said Court of Appeals, shall be transferred “ to said Supreme Court, and tried, arid decided therein, and thereby, “ except cases cognizable by the Federal Courts.” Acts 1845, p. 14, sec. 14.
We see no cause for questioning the power of the Legislature to pass this law, and none has been alleged in argument. There was obviously a necessity for it, from the fact that cases appealed from, must be disposed of by some tribunal, and who so appropriate as the jurisdiction, under the new organization, taking the place of, and substituted for the old one. We do not concur in the opinion of coun-ael, that if this Court does not take jurisdiction, the judgment of the Court below is revived; on the contrary, we strongly incline to the opinion that the appeal suspends the judgment, until some superior tribunal makes a rightful disposition of the case.
But the question occurs, is this case exempt from the jurisdiction of the Court, by being cognizable in the Federal Court. If so, it must be in a Circuit Court of the U. S. or a District Court having Circuit Court powers, vested with appellate jurisdiction. The law of Congress on the subject provides, “ That final decrees and judg- “ ments in civil cases in a District Court, when the matter in dispute “ exceeds the sum or value of $50, may be re-examined and reversed “or affirmed in a Circuit Court on a writ of error,” &c. Story’s laws, 60.
Does an appeal lie to the Supremo Court of the United States? The act of Congress provides, “ That final judgments' and decrees in “ civil actions and suits in Equity in a Circuit Court, brought there “ by original process, or removal there from Courts of the several “ States, or by appeal from a District Court, when the matter in dis- “ pute exceeds #2000, may be re-examined and reversed or affirmed “in-the Supreme Court.” Story, 61.
But it is alleged that the citizenship of the party, or alienage, in some of the cases pending before the Court, creates a difference in *9favor of the application. The laws of Congress referring to the subject, contain the following provisions :
“ The Circuit Courts shall have original cognizance concurrent with the Courts of the several States, of all suits of a civil nature at “ common law or in equity, where the matter in dispute^ exclusive “ of costs, exceeds the value of $500, and the United Stares are “ plaintiffs or petitioners, or an alien is a party, or the suit is between “ a citizen of the State where the suit is brought and a citizen of aa- “ other State.” Story, 57.
“ That if a suit be commenced in any State Court against an alien, “ or by a citizen of the State in which the suit is brought against “ the citizen of another State, the matter in dispute exceeding five “ hundred dollars, and the defendant shall, at the time of entering “his appearance in such State Court, file his petition for the re - “ moval of the cause for trial into the next Circuit Court, on giving “ bail, &c.; the cause shall there proceed as if brought by original “process.” Story, 58.
These two provisions are inapplicable to the case of an appeal from another tribunal, and were designed for suits in their original institution, and before judgment. ,
None of these laws of the U. S. nor any others we have been able to find, provide for the transfer by appeal or writ of error of a judgment rendered by the Superior Court of a Territory to a District or Circuit Court, or to the Supreme Court of the United States.
The case then must be tried by this Court, or not tried at all. Were it a case of admiralty, or other case exclusively cognizable by the United States Courts, the Court would at once make the transfer, as has been already done in cases on the docket; but it is not of this character — on the contrary, being a case for the recovery of money, and within the ordinary common law jurisdiction of Courts, it is clearly within the appellate jurisdiction of this Court.
For these reasons, we think the case is rightfully before the Court, and the motion is therefore overruled. '
Per Curiam. Motion overruled.